Citation Nr: 9926736	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-45 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.  Thereafter, the veteran served in the Massachusetts 
National Guard, to include verified periods of active duty 
for training (ACDUTRA) from June 8, 1992 to June 12, 1992 and 
from April 8, 1994 to April 23, 1994.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1995 rating decision by the Boston, Massachusetts 
RO that denied service connection for a cervical spine 
disability.  In addition, this matter comes before the Board 
on appeal from an April 1996 rating decision by the Boston, 
Massachusetts RO, which denied service connection for a 
cervical spine disability and a psychiatric disability and 
granted service connection for tendonitis of the right 
shoulder, evaluated as noncompensable.  In June 1997, the 
rating for tendonitis of the right shoulder was increased 
from 0 percent to 10 percent and the appeal was continued.


REMAND

The veteran contends, in essence, that his cervical spine 
disability and psychiatric disability were incurred during 
active service in the Massachusetts National Guard, and that 
service connection is warranted therefor.  The veteran 
specifically contends that he injured his neck in a car 
accident during a June 1992 period of ACDUTRA and in a hazing 
incident during an April 1994 period of ACDUTRA.  The veteran 
also contends that his psychiatric problems began following 
the April 1994 hazing incident.

The Board notes that the veteran was seen by Family Medical 
Association in May 1994 for complaints involving the right 
side of the jaw into the neck area, as well as a neck and low 
back adjustment.  In addition, a December 1994 VA clinical 
record notes the veteran's history of injury during an April 
1994 hazing incident.  The clinical record also notes the 
veteran's complaints of increased pain with left lateral 
flexion of the neck.  A January 1998 VA examination report 
notes a diagnosis of multiple herniated cervical discs; 
however, no opinion was rendered by the examiner as to the 
etiology of the currently found cervical spine disability.  
Moreover, there is some documentation that the veteran was 
seen by Timothy P. Lowney, D.O., prior to February 1993 for 
"back problems"; however, no attempt has been made to 
obtain these treatment records.  This information is 
pertinent for the resolution of the issue on appeal. 

The Board further notes that the veteran was seen in May 1995 
with complaints of anxiety, panic and depression stemming 
from an April 1994 hazing incident.  Recent VA treatment 
reports-dated in 1995 and 1996-note that the veteran was 
seen in the VA mental health clinic with symptoms of 
depression.  No diagnosis was noted.  In order to address 
fully the substance of the present appeal, further 
evidentiary development is in order.  Specifically, a medical 
opinion as to whether any currently found psychiatric 
disability is related to a verified period of ACDUTRA is 
needed.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  If the 
Board determines, while reviewing a claim, that further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, it shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  In light of the above, 
it is the decision of the Board that in order to fully 
address the substance of the present appeal, further 
evidentiary development is in order.

The veteran also contends that a right shoulder disability is 
more disabling than currently evaluated.

The Board notes that the medical evidence of record contains 
many references to increased pain in the veteran's right 
shoulder.  For example, during a January 1998 VA examination 
the veteran complained that the pain in his right shoulder 
had gotten worse.  He further complained of popping and 
snapping on abduction and external rotation.  He indicated 
that the pain was made worse by activities such as carrying 
groceries, picking up his child, and raising his arm over his 
head.  In a statement received by the RO in December 1997, 
the veteran stated that he was in constant pain on movement 
as well as when he tried to lift.  Additionally, an August 
1995 VA examination report notes the veteran's complaints of 
pain in the right shoulder.  The veteran also reported some 
difficulty when attempting to push things or load things onto 
shelves above his head.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1998) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experience by 
the veteran.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  On review of the 
record, the Board notes that the VA examinations of record do 
not adequately portray the extent of functional disability 
due to pain in accordance with the Court's directives in 
DeLuca.  In view of the foregoing, the Board finds that 
further medical evaluation and clarification is warranted 
prior to appellate review.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED to the RO 
for the following actions:

1.  After the appropriate release has 
been obtained, the RO should request 
copies of any previously unobtained 
clinical records from Timothy P. Lowney, 
D.O., that may have been prepared.  All 
medical records obtained should be 
associated with the claims folder.

2.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment, VA or non-VA, for a right 
shoulder disability since service.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since service.  All 
records obtained should be associated 
with the claims folder.  

3.  Thereafter, the veteran should 
undergo a special VA psychiatric 
examination in order to ascertain the 
nature and etiology of any psychiatric 
disability now present.  All indicated 
tests should be conducted.  The claims 
folders must be made available to the 
examiner for review prior to conducting 
the examination.  The examination report 
should include complete diagnoses and the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that currently found psychiatric 
disability was initially manifested 
during a verified period of active duty 
for training or was related to any 
incident that occurred during a period of 
active duty for training.  The basis for 
all opinions should be fully reported for 
the record.

4.  Thereafter, the veteran should 
undergo a special VA orthopedic 
examination to ascertain the nature and 
etiology of any cervical spine disability 
now present and to assess the nature and 
extent of the veteran's service-connected 
tendonitis of the right shoulder.  All 
indicated tests should be conducted.  The 
claims folders must be made available to 
the examiner for review prior to 
conducting the examination.  All clinical 
findings should be clearly set forth in 
the examination report.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
currently found cervical spine disability 
was incurred in or aggravated during a 
verified period of active duty for 
training.  The examiner should also 
clearly identify those clinical findings 
and symptoms resulting from the service-
connected tendonitis of the right 
shoulder, as distinguished from those 
resulting from any other cause.  The 
examiner should be asked to determine 
whether the right shoulder exhibits pain, 
weakened movement, excess fatigability or 
incoordination and the determinations, if 
feasible, should be expressed in terms of 
the degree of additional range-of-motion 
loss due to any pain, weakened movement, 
excess fatigability or incoordination.  
Full supporting rationale should be 
provided for all opinions expressed.  

5.  When the above development has been 
completed, the RO should again review the 
veteran's claims and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  Adjudicatory action should 
be taken on the pending claims.  If any 
claim is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.

The case should then be returned to the Board for completion 
of appellate consideration if otherwise in order.  No action 
if required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


